IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

ANTONIO ANCONA, *

Plaintiff *
Vv. *

CIVIL NO. JKB-18-1338
PARAGON INT’L WEALTH MGMT., *
INC.,, ef al,
Defendants *
* * i * * * * * k * * *
MEMORANDUM_AND ORDER
Plaintiff has filed a combined status report and motion to continue the stay. (ECF Nos. 74,
75.) The stay will be extended. This case was previously stayed until December 1, 2019, to permit
one Defendant, Michael Shumak, to resolve criminal proceedings against him in Canada; those
proceedings stem from the same conduct alleged in the instant case. According to Plaintiff's
report, the criminal case will be tried in March 2020. Defendant Shumak has also filed a status
report (ECF No. 76), which clarifies that the criminal case is scheduled to begin March 30, 2020,
and conclude in or around early June. In addition, Shumak reports that an FBI investigation is
proceeding and is expected to result in an indictment in the Northern District of Ohio. . (7d)
Plaintiff only seeks a 45-day stay, which is inadequate to permit resolution of the Canadian
criminal case, presuming that goes to trial in March 2020 as has been forecasted. Plaintiff also

asks the Court to reschedule the evidentiary hearing to determine liability and damages of all of

the defaulting Defendants.! As previously explained, the Court may not enter default judgments

 

' Defendant James F. Gagliardini was dismissed from the case on August 19, 2019, because the allegations
of the complaint failed to state a claim for relief against him. (ECF Nos. 71, 72.) -

 
against some Defendants when claims against other Defendants remain unresolved. (Mem. Op.
Aug. 19, 2019, ECF No. 71.)

Thus, Plaintiff's motion (ECF Nos. 74, 75) is GRANTED to the extent it seeks a further
stay of this case. This case is STAYED indefinitely pending resolution of the Canadian criminal
proceedings related to Plaintiff's allegations. Additionally, if Shumak is indicted in this country,
that criminal proceeding would likely also need to be resolved before this civil case would
continue. No hearing will be rescheduled until those matters are resolved. Plaintiff SHALL FILE
a report on the status of this case on June 15, 2020, or earlier if the Canadian proceedings have

been resolved.

DATED this _/2 _ day of December, 2019.

BY THE COURT:

Komen FAD Le

James K. Bredar
Chief Judge
